286 F.2d 245
UNITED STATES of America ex rel. Edward GIST, Appellantv.COMMONWEALTH OF PENNSYLVANIA, COUNTY OF PHILADELPHIA,William J. Banmiller, Warden, et al.
No. 13333.
United States Court of Appeals Third Circuit.
Submitted Jan. 12, 1961.Decided Jan. 19, 1961.

Edward Gist, pro se.
Charles L. Durham, Arlen Specter, Paul M. Chalfin, Victor H. Blanc, Philadelphia, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and FORMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the dismissal by the District Court for the Eastern District of Pennsylvania.  That court dismissed the appellant's petition for habeas corpus.  The basis of the application is that the appellant, accused of the crimes of murder, robbery and burglary, was committed to jail for an unreasonable time before he was brought to trial.  He was later tried, convicted of first degree murder following which he was sentenced to life imprisonment.


2
It does not appear that the appellant was in any way injured by the delay in bringing him to trial.  He, therefore, has no basis for a writ of habeas corpus.  United States v. Holmes, 3 Cir., 1948, 168 F.2d 888.


3
The judgment of the district court will be affirmed.